 



VoIP-PAL.COM Inc – 10-K  [vplm-10k_093016.htm]

Exhibit 10.2 

 

VOIP-PAL.COM INC.

 

INCENTIVE STOCK OPTION PLAN

 

1.Purpose

 

The purpose of the Incentive Stock Option Plan (the “Plan”) of VOIP-PAL.COM
INC., a corporation incorporated under the laws of the State of Nevada (the
“Corporation”), is to advance the interests of the Corporation by encouraging
the directors, officers, employees, consultants and other service providers of
the Corporation, and of its subsidiaries and affiliates, if any, to acquire
common shares in the share capital of the Corporation (the “Shares”), thereby
increasing their proprietary interest in the Corporation, encouraging them to
remain associated with the Corporation and furnishing them with additional
incentive in their efforts on behalf of the Corporation in the conduct of its
affairs.

 

2.Administration

 

The Plan shall be administered by the Board of Directors of the Corporation or
by a special committee of the directors appointed from time to time by the Board
of Directors of the Corporation pursuant to rules of procedure fixed by the
Board of Directors (such committee or, if no such committee is appointed, the
Board of Directors of the Corporation, is hereinafter referred to as the
“Board”). A majority of the Board shall constitute a quorum, and the acts of a
majority of the directors present at any meeting at which a quorum is present,
or acts unanimously approved in writing, shall be the acts of the directors.

 

Subject to the provisions of the Plan, the Board shall have authority to
construe and interpret the Plan and all option agreements entered into
thereunder, to define the terms used in the Plan and in all option agreements
entered into thereunder, to prescribe, amend and rescind rules and regulations
relating to the Plan and to make all other determinations necessary or advisable
for the administration of the Plan. All determinations and interpretations made
by the Board shall be binding and conclusive on all participants in the Plan and
on their legal personal representatives and beneficiaries.

 

Each option granted hereunder may be evidenced by an agreement in writing,
signed on behalf of the Corporation and by the optionee, in such form as the
Board shall approve. Each such agreement shall recite that it is subject to the
provisions of this Plan.

 

3.Stock Exchange Rules and Regulatory Authority

 

All options granted pursuant to this Plan shall be subject to rules and policies
of any stock exchange or exchanges on which the common shares of the Corporation
are then listed and trading (the “Exchange”) and any other regulatory body
having jurisdiction.

 



1 

 



 

4.Shares Subject to Plan

 

Subject to adjustment as provided in Section 15 hereof, the Shares to be offered
under the Plan shall consist of common shares of the Corporation’s authorized
but unissued common shares. The aggregate number of Shares issuable upon the
exercise of all options granted under the Plan shall not exceed 10% of the
issued and outstanding common shares of the Corporation from time to time. If
any option granted hereunder shall expire or terminate for any reason in
accordance with the terms of the Plan without being exercised, the unpurchased
Shares subject thereto shall again be available for the purpose of this Plan.

 

5.Maintenance of Sufficient Capital

 

The Corporation shall at all times during the term of the Plan reserve and keep
available such numbers of Shares as will be sufficient to satisfy the
requirements of the Plan.

 

6.Eligibility and Participation

 

Directors, officers, consultants, and employees of the Corporation or its
subsidiaries, and employees of a person or company which provides management
services to the Corporation or its subsidiaries (“Management Company Employees”)
shall be eligible for selection to participate in the Plan (such persons
hereinafter collectively referred to as “Participants”). Subject to compliance
with applicable requirements of the Exchange, Participants may elect to hold
options granted to them in an incorporated entity wholly owned by them and such
entity shall be bound by the Plan in the same manner as if the options were held
by the Participant.

 

Subject to the terms hereof, the Board shall determine to whom options shall be
granted, the terms and provisions of the respective option agreements, the time
or times at which such options shall be granted and vested, and the number of
Shares to be subject to each option. In the case of employees or consultants of
the Corporation or Management Company Employees, the option agreements to which
they are party must contain a representation of the Corporation that such
employee, consultant or Management Company Employee, as the case may be, is a
bona fide employee, consultant or Management Company Employee of the Corporation
or its subsidiaries.

 

A Participant who has been granted an option may, if such Participant is
otherwise eligible, and if permitted under the policies of the Exchange, be
granted an additional option or options if the Board shall so determine.

 

7.Exercise Price

 

(a)The exercise price of the Shares subject to each option shall be determined
by the Board, subject to applicable Exchange approval, at the time any option is
granted. In no event shall such exercise price be lower than the Discounted
Market Price, defined as that price that is 25% below the closing price of the
shares on the Exchange.

 

(b)Once the exercise price has been determined by the Board, and the option has
been granted, the exercise price of an option may be reduced upon receipt of
Board approval, provided that in the case of options held by insiders of the
Corporation (as defined in the policies of the Exchange), the exercise price of
an option may be reduced only if disinterested shareholder approval is obtained.
In this Plan, “Disinterested Shareholder Approval” means an ordinary resolution
approved by a majority of the votes cast at a shareholders’ meeting of the
Corporation, excluding votes attaching to Shares beneficially owned by insiders
to whom Options may be granted and associates of those person.

 



2 

 

 

8.Number of Optioned Shares

 

(a)The number of Shares subject to an option granted to any one Participant
shall be determined by the Board, but no one Participant shall be granted an
option which exceeds the maximum number permitted by the Exchange.

 

(b)No single Participant may be granted options to purchase a number of Shares
equalling more than 5% of the issued common shares of the Corporation in any one
twelve-month period unless the Corporation has obtained Disinterested
Shareholder Approval in respect of such grant and meets applicable Exchange
requirements.

 

(c)Options shall not be granted if the exercise thereof would result in the
issuance of more than 2% of the issued common shares of the Corporation in any
twelve-month period to any one consultant of the Corporation (or any of its
subsidiaries).

 

(d)Options shall not be granted if the exercise thereof would result in the
issuance of more than 2% of the issued common shares of the Corporation in any
twelve month period to persons employed to provide investor relations
activities. Options granted to Consultants performing investor relations
activities will contain vesting provisions such that vesting occurs over at
least 12 months with no more than ¼ of the options vesting in any 3 month
period.

 

9.Duration of Option

 

Each option and all rights thereunder shall be expressed to expire on the date
set out in the option agreement and shall be subject to earlier termination as
provided in Sections 11 and 12, provided that in no circumstances shall the
duration of an option exceed the maximum term of ten years from the date of
issue.

  

10.Option Period, Consideration and Payment

 

(a)The option period shall be a period of time fixed by the Board not to exceed
the maximum term permitted by the Exchange, provided that the option period
shall be reduced with respect to any option as provided in Sections 11 and 12
covering cessation as a director, officer, consultant, employee or Management
Company Employee of the Corporation or its subsidiaries, or death of the
Participant.

 

(b)Subject to any vesting restrictions imposed by the Exchange, the Board may,
in its sole discretion, determine the time during which options shall vest and
the method of vesting, or that no vesting restriction shall exist.

 

(c)Subject to any vesting restrictions imposed by the Board, options may be
exercised in whole or in part at any time and from time to time during the
option period.

 



3 

 

 

(d)Except as set forth in Sections 11 and 12, no option may be exercised unless
the Participant is at the time of such exercise a director, officer, consultant,
or employee of the Corporation or any of its subsidiaries, or a Management
Company Employee of the Corporation or any of its subsidiaries.

 

(e)The exercise of any option will be contingent upon receipt by the Corporation
at its head office of a written notice of exercise, specifying the number of
Shares with respect to which the option is being exercised, accompanied by cash
payment, certified cheque or bank draft for the full purchase price of such
Shares with respect to which the option is exercised. No Participant or his
legal representatives, legatees or distributees will be, or will be deemed to
be, a holder of any common shares of the Corporation unless and until the
certificates for Shares issuable pursuant to options under the Plan are issued
to him or them under the terms of the Plan.

 

11.Ceasing To Be a Director, Officer, Consultant or Employee

 

If a Participant shall cease to be a director, officer, consultant, employee of
the Corporation, or its subsidiaries, or ceases to be a Management Company
Employee, for any reason (other than death), such Participant may exercise his
option to the extent that the Participant was entitled to exercise it at the
date of such cessation, provided that such exercise must occur within 90 days
after the Participant ceases to be a director, officer, consultant, employee or
a Management Company Employee, unless such Participant was engaged in investor
relations activities, in which case such exercise must occur within 30 days
after the cessation of the Participant’s services to the Corporation.

 

Nothing contained in the Plan, nor in any option granted pursuant to the Plan,
shall as such confer upon any Participant any right with respect to continuance
as a director, officer, consultant, employee or Management Company Employee of
the Corporation or of any of its subsidiaries or affiliates.

 

12.Death of Participant

 

Notwithstanding section 11, in the event of the death of a Participant, the
option previously granted to him shall be exercisable only within the one (1)
year after such death and then only:

 

(a)by the person or persons to whom the Participant’s rights under the option
shall pass by the Participant’s will or the laws of descent and distribution;
and

 

(b)if and to the extent that such Participant was entitled to exercise the
Option at the date of his death.

 

13.Rights of Optionee

 

No person entitled to exercise any option granted under the Plan shall have any
of the rights or privileges of a shareholder of the Corporation in respect of
any Shares issuable upon exercise of such option until certificates representing
such Shares shall have been issued and delivered.

 



4 

 

 

14.Proceeds from Sale of Shares

 

The proceeds from the sale of Shares issued upon the exercise of options shall
be added to the general funds of the Corporation and shall thereafter be used
from time to time for such corporate purposes as the Board may determine.

 

15.Adjustments

 

If the outstanding common shares of the Corporation are increased, decreased,
changed into or exchanged for a different number or kind of shares or securities
of the Corporation or another corporation or entity through re-organization,
merger, re-capitalization, re-classification, stock dividend, subdivision or
consolidation, or any adjustment relating to the Shares optioned or issued on
exercise of options, or the exercise price per share as set forth in the
respective stock option agreements, shall be adjusted in accordance to the terms
of such agreements.

 

Adjustments under this Section shall be made by the Board whose determination as
to what adjustments shall be made, and the extent thereof, shall be final,
binding and conclusive. No fractional Share shall be required to be issued under
the Plan on any such adjustment.

 

16.Transferability

 

All benefits, rights and options accruing to any Participant in accordance with
the terms and conditions of the Plan shall not be transferable or assignable
unless specifically provided herein or the extent, if any, permitted by the
Exchange. During the lifetime of a Participant any benefits, rights and options
may only be exercised by the Participant.

 

17.Amendment and Termination of Plan

 

Subject to applicable approval of the Exchange, the Board may, at any time,
suspend or terminate the Plan. Subject to applicable approval of the Exchange,
the Board may also at any time amend or revise the terms of the Plan; provided
that no such amendment or revision shall result in a material adverse change to
the terms of any options theretofore granted under the Plan, unless shareholder
approval, or Disinterested Shareholder Approval, as the case may be, is obtained
for such amendment or revision.

 

18.Necessary Approvals

 

The ability of a Participant to exercise options and the obligation of the
Corporation to issue and deliver Shares in accordance with the Plan is subject
to any approvals, which may be required from shareholders of the Corporation and
any regulatory authority or stock exchange having jurisdiction over the
securities of the Corporation. If any Shares cannot be issued to any Participant
for whatever reason, the obligation of the Corporation to issue such Shares
shall terminate and any option exercise price paid to the Corporation will be
returned to the Participant.

 

Additionally, the Corporation must obtain Disinterested Shareholder Approval to
the grant of options if the Plan, together with all of the Corporation’s
previously established and outstanding stock option plans or grants, could
result in:

 

(a)the number of Shares reserved for issuance under options granted to insiders
exceeding 10% of the issued Shares of the Corporation; and

 



5 

 

 

(b)the grant to insiders, within a 12-month period, of a number of options
exceeding 10% of the issued Shares at the date of grant.

 

19.Interpretation

 

The Plan will be governed by and construed in accordance with the laws of the
State of Nevada.

 

MADE by the Board of Directors of the Corporation as evidenced by the signature
of the following director duly authorized in that behalf effective the 24th day
of June, 2016.

  

  VOIP-PAL.COM INC.       Per: “Dennis Chang”   

 



6 

